UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 32,011,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on May 14, 2013. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements CondensedBalance Sheets as ofMarch 31, 2013 and December 31, 2012 (unaudited) 1 Condensed Statements ofOperations and Comprehensive (Loss) Income for the Three Months EndedMarch 31, 2013 and 2012 (unaudited) 2 Condensed Statements of Cash Flows for the Three Months EndedMarch 31, 2013 and 2012 (unaudited) 3 Notes To Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 6. Exhibits 14 SIGNATURES 15 PART I.FINANCIAL INFORMATION Item 1. Financial Statements MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables on government contracts Prepaid expenses and other current assets Total current assets Property and equipment: Equipment Furniture & fixtures Less: accumulated depreciation ) ) Property and equipment, net Patents and trademarks Less: accumulated amortization ) ) Intangible assets, net Deferred tax assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Accrued warranty expense Total current liabilities Long-term liabilities Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation value - $80,450) Shareholders' equity: Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value - $1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 32,011,753 shares Capital in excess of par value Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Financial Statements 1 MIKROS SYSTEMS CORPORATION CONDENSED STATEMENT OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Unaudited) Three Months Ended, March 31, March 31, Contract Revenues $ $ Cost of sales Gross margin Expenses: Engineering General and administrative Total expenses (Loss) income from operations ) Other income: Interest 20 54 Net (loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ Other comprehensive (loss) income - - Comprehensive (loss) income $ ) $ (Loss) income per common share - basic $
